[CYTRX CORPORATION LETTERHEAD] September 22, 2010 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20549 Attention: Jeffrey P. Riedler, Assistant Director Re: Comment letter dated September 13, 2010 CytRx Corporation Form 10-K for the Fiscal Year Ended December 31, 2009 Filed March15, 2010 File Number: 000-15327 Ladies and Gentlemen: By letter dated September 13, 2010 (the “Second Supplemental Comment Letter”), the staff of the Division of Corporation Finance (the “Staff”) provided CytRx Corporation (“we,” “our,” “us” or the “Company”) with comments on the Company’s response letter, dated August19, 2010, to the Staff’s comment letter, dated August5, 2010, on our Annual Report on Form 10-K for the year ended December 31, 2009 (the “2009 Report”). This letter sets forth our responses to the Second Supplemental Comment Letter.We have reproduced below the text of the Staff’s comments, followed by our responses in bold face.The numbered paragraphs below correspond to the numbered paragraphs of the Comment Letter. Form 10-K for the fiscal year ended December 31, Annual and Special Bonuses, page 50 1. Please expand your proposed disclosure further to include, on an officer-by-officer basis: · the officer’s specific contribution to the achievement of your principal business objectives for 2009, as determined by the Compensation Committee; and · the officer’s job performance rating and an explanation of why the officer’s contribution merited that rating. COMPANY RESPONSE: In evaluating our named executive officers, our Compensation Committee generally did not undertake to assess or identify discrete contributions by the individual officers to the achievement of the specific principal business achievements of the Company during 2009.As described in the Company’s August19, 2010 response letter, these achievements resulted from collaborative efforts of our named executive officers, and our Compensation Committee employed a holistic approach to its evaluation of the relative contributions made by each officer.With respect to our key corporate achievements, however, our Compensation Committee noted the following contributions: (1) Raising at least $15 million in new capital to meet our ongoing working capital and other corporate requirements involved extensive investor education and road shows by Mr. Kriegsman, our President and Chief Executive Officer, and Dr. Levitt, our Chief Medical Officer; negotiations with investment banks by Mr. Kriegsman, Mr. Caloz, our Chief Financial Officer, and Mr. Levin, our General Counsel; and critical negotiation and timely completion of the financing by Messrs. Kriegsman and Levin; (2) Obtaining the removal of the FDA’s clinical hold on our Phase2b clinical trial for arimoclomol in ALS involved extensive efforts of Dr.Levitt and Dr. Wieland, our Senior Vice President-Drug Development, including meetings and correspondence with the FDA and preparation and submission of extensive data, as well as strategic direction and input from Mr. Kriegsman. (3) Completion of preclinical testing of our molecular chaperone candidates for several indications was realized through the efforts of Dr. Wieland and Dr. Levitt. (4) Presenting favorable interim data from our clinical trial of tamibarotene for APL was accomplished through Dr. Wieland’s efforts to incorporate the former Innovive assets into our drug portfolio and development programs. In the future, our Compensation Committee intends to consider possible changes to its practices to enable it to better respond to the SEC’s compensation disclosure requirements as explicated by the Staff’s comments.These changes may include establishing specific objectives on an officer-by-officer basis and assessing each officer’s performance in light of those individual objectives. Set forth below are the individual job performance scores of our named executive officers for 2009: Performance Score Steven
